Citation Nr: 1037350	
Decision Date: 10/01/10    Archive Date: 10/12/10

DOCKET NO.  07-17 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a low back 
disability (back disability) and, if so, whether the reopened 
claim may be granted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to August 1976.  

This matter comes before the Board of Veterans' Appeals (Board) 
from an April 2006 rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) above.  

On his June 2007 substantive appeal, via VA Form 9, the Veteran 
indicated that he wanted a Board hearing at his local RO but, in 
an attached statement, he clarified that he wanted a hearing 
before a hearing officer at the Regional Office to be considered 
in a decision rendered by the Board.  See June 2007 VA Form 9 and 
attachment.  The Veteran was scheduled an RO hearing in August 
2007 but he failed to report therefor.  He was also scheduled a 
Travel Board hearing in July 2009, for which he also failed to 
appear.  Notice of the scheduled hearings was sent to the 
Veteran's address of record and he has not provided good cause as 
to why a new hearing should be scheduled.  The Board, then, finds 
that all due process has been satisfied with respect to the 
Veteran's right to a hearing.  

The issue of entitlement to service connection for a low back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  


FINDINGS OF FACT

1.  In a March 2003 rating decision, the RO denied service 
connection for a low back condition.  The Veteran did not perfect 
an appeal as to that decision, and it became final.

2.  Evidence received since the final March 2003 rating decision 
is new, relates to an unestablished fact necessary to 
substantiate the claim of service connection for a low back 
disability, is neither cumulative nor redundant, and raises a 
reasonable possibility of substantiating the claim, so as to 
permit reopening of the claim.



CONCLUSIONS OF LAW

1.  The March 2003 rating decision denying service connection for 
a low back condition is final. 38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 3.160(d), 20.302, 20.1103 (2009).

2.  New and material evidence to reopen the claim of entitlement 
to service connection for a low back disability has been 
received, and the Veteran's claim for that benefit is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R.  § 3.156(a) 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To reopen a claim which has been previously denied and has become 
final, the claimant must present new and material evidence.  
38 U.S.C.A. § 5108 (West 2002).  New and material evidence is 
defined as evidence not previously submitted to agency decision 
makers which, by itself or when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim, which is neither cumulative nor 
redundant, and which raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2009).  

Before the Board may reopen a previously denied claim, it must 
conduct an independent review of the evidence to determine 
whether new and material evidence has been submitted sufficient 
to reopen a prior final decision.  In determining whether 
evidence is new and material, the credibility of the evidence is 
generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), 
the U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) noted that new evidence could be sufficient to reopen a 
claim if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  

If new and material evidence has been submitted, the Board may 
proceed to evaluate the merits of the claim, but only after 
ensuring that VA's duty to assist has been fulfilled.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  If the 
Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  See 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  

Entitlement to service connection for a low back condition was 
denied in a March 2003 rating decision.  The RO denied the 
Veteran's claim on the basis that, while there is evidence of 
treatment for low back pain and strain, there was no evidence 
that the condition occurred in or was caused by service, noting 
that the service treatment records did not reveal any complaints, 
treatment or diagnosis of a low back condition.  

The Veteran submitted a timely notice of disagreement as to the 
March 2003 rating decision but he did not perfect his appeal by 
submitting a timely substantive appeal.  See 38 C.F.R. § 20.200, 
20.202.  Therefore, because the Veteran did not perfect an appeal 
as to the March 2003 rating decision, the March 2003 rating 
decision became final.  See 38 U.S.C.A. § 7105 (West 2002).  

Since the March 2003 rating decision, the Veteran has submitted 
medical evidence that shows he has reported suffering a low back 
injury in service since 1996, as well as statements that he 
received treatment for low back problems at the Tripler Army 
Medical Center and Schofield Army barracks during service.  

At the time of the last final decision in March 2003, the RO 
determined there was no evidence showing that a low back 
condition was incurred during service, including treatment 
records showing complaint or treatment for such during service.  
The Veteran is competent to provide evidence regarding events of 
which he has personal knowledge, including when he incurred an 
injury and when he received treatment, and, in determining 
whether new and material evidence has been submitted to reopen a 
claim for service connection, the Board presumes the credibility 
of all evidence.  See 38 C.F.R. § 3.159(c)(4).  Therefore, the 
Board finds that the evidence received since the March 2003 
rating decision is new, relates to an unestablished fact 
necessary to substantiate the claim, is neither cumulative nor 
redundant, and raises a reasonable possibility of substantiating 
the claim.  Accordingly, the claim for entitlement to service 
connection for a low back disability is reopened.  See 38 
U.S.C.A. § 5108.  

Unfortunately, however, additional evidentiary development must 
be conducted before a fully informed decision may be rendered.  
Therefore, the merits of the reopened service connection claim 
will be addressed in the Remand section below.  

ORDER

Having submitted new and material evidence sufficient to reopen 
the claim of entitlement to service connection for a low back 
disability, the Veteran's claim for that benefit is granted to 
that extent only.


REMAND

The Veteran is seeking entitlement to service connection for a 
low back disability on the basis that he incurred an injury to 
his low back during service.  In the alternative, the Veteran has 
asserted that his current low back disability is related to the 
stress of carrying heavy communication equipment during his 
military service in Vietnam.  The Veteran has asserted that he 
was always on light duty because of his low back pain.  He has 
also asserted that he received treatment for his low back 
condition at the Tripler Army Medical Center and Schofield Army 
barracks during service.  

Review of the record reveals that the RO requested the Veteran's 
complete service treatment and personnel records from the 
National Personnel Records Center (NPRC) in January 2003.  The 
NPRC provided the Veteran's service personnel records and his May 
1967 enlistment examination, responding that all available 
service treatment records, e.g., the Veteran's enlistment 
examination, were mailed and that no other service treatment 
records were found in the file.  

In June 2008, the Veteran contacted his Congressperson for 
assistance in obtaining evidence to substantiate his claim, 
including medical records documenting treatment at the Tripler 
Army Medical Center and Schofield Army barracks during service.  
Pursuant to the Congressperson's letter to VA, the RO requested 
treatment records from Tripler Army Medical Center and Schofield 
Army barracks.  However, each facility indicated that it did not 
have records for the Veteran.  

Nevertheless, a detailed review of the Veteran's service 
personnel records reveals that records of treatment at Tripler 
Army hospital were forwarded from the NPRC to the Naval Regional 
Medical Center (NRMC) in Guam in April 1980.  It does not appear 
that the RO has attempted to obtain the Veteran's service 
treatment records from the NRMC in Guam.  Therefore, the Board 
finds that VA has not satisfied its duty to assist the Veteran in 
obtaining evidence relevant to his claim, as it does not appear 
that all reasonable efforts have been undertaken to secure the 
Veteran's service treatment records.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).  As such, a remand is necessary.  See Ascherl 
v. Brown, 4 Vet. App. 371, 377 (1993) (where the record before 
the Board is inadequate to render a fully informed decision, a 
remand to the RO is required in order to fulfill its statutory 
duty to assist the veteran to develop the facts pertinent to the 
claim).  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim, and to ensure full 
compliance with due process requirements, the case is REMANDED 
for the following development:

1.	Contact the Naval Regional Medical Center 
in Guam to obtain service treatment 
records for the Veteran, which are noted 
to have been transferred to that facility 
in April 1980.  If any response indicates 
that follow-up should be undertaken with 
another facility, the RO should attempt to 
obtain the Veteran's service treatment 
records therefrom.  All negative responses 
should be fully documented in the claims 
file, to include the preparation of a 
memorandum of unavailability, if 
necessary.  

2.	After the development above has been 
completed to the extent possible, 
reexamine the claims file to determine 
whether any supplementary development is 
warranted including, but not limited to, 
obtaining any outstanding treatment 
records or scheduling an appropriate 
medical examination and/or opinion.  

3.	Thereafter, the issue on appeal should be 
readjudicated.  If the benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The Veteran need take no action unless otherwise informed.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


